UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2009 Thomas Weisel Partners Group, Inc. (Exact name of registrant as specified in its charter) Delaware No.000-51730 No.20-3550472 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Montgomery Street San Francisco, California 94104 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (415)364-2500 N.A. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On April 29, 2009, Thomas Weisel Partners Group, Inc. (the “Registrant”) issued a press release announcing financial results for its first quarter ended March 31, 2009.
